DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16-18, 20-51 are allowed.
Regarding claim 16, the closest prior art is Pakkert US 2007/0056990 and Anderson US 2009/0108031. Pakkert teaches a beverage container system comprising an operating element with an substantially tubular element and a cap. Pakkert does not teach where the cap is pushed into the beverage space away from the tubular element nor does Pakkert teach where the cap is pierced. The modification would not have been obvious because the prior art does not teach the features nor a reason for the modification. No prior art alone or in combination, teaches all the limitations of claim 16.
Claims 17-18, 20-43, and 46-49 depend upon claim 16.
Regarding claim 44, the closest prior art is Pakkert US 2007/0056990 and Anderson US 2009/0108031. Pakkert teaches a beverage container system comprising an operating element with an substantially tubular element and a cap. Pakkert does not teach where the cap is pushed into the beverage space away from the tubular element nor does Pakkert teach where the cap is pierced. The modification would not have been obvious because the prior art does not teach the features nor a reason for the modification. No prior art alone or in combination, teaches all the limitations of claim 16.

Regarding claim 50, the closest prior art is Pakkert US 2007/0056990 and Anderson US 2009/0108031. Pakkert teaches a beverage container system comprising an operating element (12) with an end portion. Anderson teaches a cap opened by a snap fit with extending elements. No prior art teaches where the operating element is prevented by the extension elements from moving back again in to the tubular element. No prior art, alone or in combination, teaches all the limitations of claim 50.
Regarding claim 51, the closest prior art is Pakkert US 2007/0056990 and Anderson US 2009/0108031. Pakkert teaches a beverage container system comprising a valve (Fig 9). Anderson teaches system with a valve 150 and a tapping system 54, where the valve is provided in and/or on the dispensing line. The modification would not have been obvious because Pakkert teaches tapping and dispensing with the same valve. No prior art, alone or in combination, teaches all the limitations of claim 51.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776